10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 1of 23 Page ID #:1202

NICOLA T. HANNA
United States Attorney
PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division
MARK TAKLA (Cal. Bar No. 218111)
JENNIE L. WANG (Cal. Bar No. 233392)
Assistant United States Attorneys
Terrorism and Export Crimes/Cyber & Intellectual Property Crimes
Sections
United States Attorney’s Office
411 West Fourth Street, Suite 8000
Santa Ana, California 92701
Telephones: (714) 338-3591/(213) 894-2450
Facsimiles: (714) 338-3561/(213) 894-0141
Emails: mark.takla@usdoj .gov/jennie.wang@usdo].gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

UNITED STATES OF AMERICA, No. SA CR 12-277(C)-AG
Plaintiff, GOVERNMENT’ S SENTENCING POSITION
Vv. Sentencing Date: 1/28/2019

Sentencing Time: 2:00 p.m.
WENFENG LU,

Defendant.

 

 

 

 

Plaintiff United States of America hereby files its sentencing
position regarding defendant WENFENG LU (“defendant”). The
government’s position is based on the attached memorandum of points

and authorities, all the files and records in the case, and on such

///

 

 
Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 2 of 23 Page ID #:1203

further evidence or argument as may be presented at the sentencing
hearing.

Dated: January 14, 2019 Respectfully submitted,

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

NICOLA T. HANNA
United States Attorney

PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division

Mork- Soh

 

MARK TAKLA
JENNIE L. WANG
Assistant United States Attorney

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 3 o0f 23 Page ID #:1204

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE
TABLE OF AUTHORITIES 2.2... . pe ec ee ee ee ee ee ee eee eee eee eens iii
MEMORANDUM OF POINTS AND AUTHORITIES 1... ... ccc cc ee ee te ee eee 1
I. INTRODUCTION 2... cc ee ee ee ee ee ee ee ee ee eee 1
If. FACTS 2 oc ec ee ee ee ee eee ee ee ee eee ee 2
A. Defendant’s Background .. 1... . cc ce eee eee 2
B. Cook Medical LLC Employment ........... ccc ee ee eee 2
Cc. ev3/Covidien/Medtronic Employment ............ eee eee eee 2
D. Defendant Desired to Return to China to
Manufacture and Sell Medical Devices ...............00005 3
E. Defendant Left ev3/Covidien/Medtronic and
Knowingly Took Its Intellectual Property ................ 5
F, Edwards Employment 2... . ccc cee eee ee ee ee ee eee 6
G. Defendant Attempted to Develop and Manufacture
ev3/Covidien/Medtronic Technology, Including
Trade Secret #1 in the PRC LL... ce ee ee tee ens 6
H, Defendant Obtained Money from the PRC .........- ee eee eee 10
T. Damages to the Victims 2... .... ce ce eee eee 11
TII. GUIDELINE CALCULATIONS .... cc ee ee ee ee ee ee ts 11
A. PSR's Offense Level Calculations ......... 0... eee ee eee 11
B. The Parties’ Offense Level Calculations ................ 12
C. Criminal History Calculation ..... eee ee ee 12
V. ANALYSIS OF THE 18 U.S.C. § 3553(a) FACTORS ..........0-20000- 12
A. Nature and Circumstances of the Offense ................ 12
B. History and Circumstances of the Defendant ............. 14
Cc. Seriousness of the Offense, Respect for the
Law, Adequate Deterrence, and Just Punishment .......... 14
D. Kinds of Sentences Available and Policy
ConSiderationS 2... ce ee ee ee eee eee 14

 

 
10

il

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 4 of 23 Page ID #:1205

TABLE OF CONTENTS (continued)

 

 

PAGE
E. Need to Avoid Sentencing Disparity... ... see eee eee ee 15
VI. CONCLUSION 2... cc ee ee ee ee ee ee ees 16

Li

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 5of 23 Page ID #:1206

TABLE OF AUTHORITIES

 

 

 

iii

PAGE

FEDERAL CASES
States v. Becerril-Lopez,

541 F.3d 881 (9th Cir. 2008) .. ee eee eee eee eee 15
FEDERAL STATUTES
18 U.S.C. § 18382 Lee ee ee ee eee ee eee te eee passim
18 U.S.C. § B553B Lec ee ee ee ee ee eee eee te 12
SENTENCING GUIDELINES
U.S.S.G. § 2BLi.L Lic ee ee te ee eee ee ees 11, 12
U.S.S.G. § SEL. 2 ci cc ee ee ee eee eee eee 15

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 6 of 23 Page ID #:1207

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

On May 4, 2018, defendant WENFENG LU (“defendant”) pleaded
guilty to counts 1, 2, 4, 6, 7, and 8 of the third superseding
indictment charging a violation of 18 U.S.C. § 1832(a) (3), (a) (4)
(Unauthorized Possession and Attempted Possession of Trade Secrets).
(Presentence Investigation Report (“PSR”) §§ 2-3.) The PSR stated
the applicable sentencing range was 18 to 24 months of imprisonment,
based on a total offense level of 15 and criminal history category of
I. PSR, at 3. The Recommendation Letter recommended a sentence of
18 months of imprisonment, a three-year period of supervised release,
and a special assessment of $600.

The government objects to the PSR’s calculations and its use of
the 2016 Guidelines Manual. In defendant’s plea agreement, the
parties stipulated that the November 2012 Guidelines Manual applied
as defendant admitted committing the offenses on November 16, 2012.
Consistent with the plea agreement, the government recommends that
the Court find a total offense level of 17, a criminal history
category of I, and a guideline range of 24 to 30 months of
imprisonment. Along with the recommendations contained in the sealed
document filed contemporaneously with this pleading (Document #196),
the government recommends a sentence of 27 months of imprisonment, a
three-year period of supervised release, a special assessment of
$600, and a fine of $5,000 ($10,000 if the Court uses the 2018
Guidelines Manual). The declarations and exhibits identified herein
are attached to the Government’s Objections to the Presentence

Report.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 7 of 23 Page ID #:1208

II. FACTS

A. Defendant's Background

 

In July 1999, defendant received a Master’s Degree in
Engineering from the National University in Singapore. PSR q 110.
In 2000, defendant immigrated to the United States to attend a PhD
program at Cleveland State University in Ohio. (PSR § 92.) In 2004
or 2006, he graduated in the top five percent of his class with a
Doctor of Engineering Degree. (PSR F§ 96 (2004); 109 (2006) .)

B. Cook Medical LLC Employment

 

After his graduation, defendant was hired as a research and
development (“R&D”) engineer at Cook Medical LLC in North Carolina at
an annual salary of approximately $52,500. (PSR ¥§ 96, 119; Kwon
Decl., Exh. X.) While at Cook Medical LLC, defendant led and

participated in the development of new products such as a drug-

eluting plastic stent and a PTA/PTCA balloon catheter. (Kwon Decl.,
Exh. X.) When he left his position, defendant affirmed the
following:

IT have returned all company property and understand that

information obtained as a result of my employment remains

the property of Cook and cannot be used by me or divulged

to a third party without the written permission of Cook.
(Kwon Decl., Exh. F.) Despite this affirmation, defendant took 72
documents belonging to Cook Medical LLC. (Kwon Decl. § 4.) Some of
these documents had markings stating that they were confidential and

should not be duplicated. (Id.)

Cc. ev3/Covidien/Medtronic Employment

 

From January 2009 through October 2011, defendant was a full
time R&D engineer at ev3/Covidien/Medtronic in Irvine. His

compensation package included a starting salary of $90,000 per year,

2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 8 of 23 Page ID #:1209

a signing bonus of $30,000, an incentive payout of up to 15 percent,
193 restricted shares, and 500 stock options. (Bon Decl. § 4; PSR
117.) While employed at ev3/Covidien/Medtronic, defendant signed
an employment agreement prohibiting disclosure of confidential and
proprietary information, requiring the return of all confidential and
proprietary information to ev3/Covidien/Medtronic at the termination
of employment; and stating that all inventions created while at
ev3/Covidien/Medtronic were the property of ev3/Covidien/Medtronic.
(PSR § 14.) While employed by ev3/Covidien/Medtronic, defendant

worked on the following projects:

e OF, 8F, and 6F Balloon Guide Catheters for use ina
neurovascular thrombectomy system (Trade Secrets #1 and 4);

e Solitaire™ AB remodeling device (Trade Secret #4), a self-
expanding stent designed for bridging the neck of an

aneurysm with the ability to be fully retrieved (Trade
Secret #4); and

° crt retrieval device with expandable tip (Trade Secret
1).

(Bon Decl. § 6; Kwon Decl., Exh. X.)

D. Defendant Desired to Return to China to Manufacture and Sell

 

Medical Devices

From 2008 through 2011, defendant sent several emails expressing
his desire to return to the People’s Republic of China (“PRC”), start
a company that developed and sold medical devices, and sell heart
valves and other related devices.

On June 30, 2008, defendant wrote to the president of a medical
device company in the PRC:

The majority of the overseas Chinese believe that going

back to work in China can better realize their self-value.

I have been thinking about it vaguely in the past two

years, but I didn’t find a good platform to do so. Due to

luck I stumbled on Shanghai Industrial Pharmaceutical, with

pleasant surprise I found out that it doesn’t just have

3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 9 of 23 Page ID #:1210

famous medicines, it has medical equipments, optical
equipments, medical devices and pharmaceutical supplies.

It has everything. . . . I understand the leadership of the
group sees the sector of medical devices as of great
importance. . . . I believe that I can bring several
products of high technology added value; besides that, I
can also contribute to the development of the company’s
domestic and international market with my already
established connections.

 

 

(Kwon Decl. § 10(a); Exh. G (emphasis added) .)

On April 10, 2010, defendant sent an email to “Director Yang”
with the subject line “Transcatheter Valve Therapy” and attaching a
PowerPoint presentation (“PPT”) with the same title. Defendant was
attempting to get financial support in the PRC for heart valve
technology, noting that the global market was $1.1 billion USD. In
the PPT, defendant identified Edwards’ Sapien valve (Trade Secret #6)
and Medtronic as the strongest competitors in the market. (Kwon
Decl. § 10(b), Exh. H.)

On April 12, 2010, defendant sent an email to a cardiovascular
surgeon at a Chinese hospital. Defendant stated he was creating a
start-up company that year and was seeking government funds from
Jiangsu and Zhejiang provinces. Defendant asked if the surgeon would
provide four to five cardiac surgeons to include on defendant's list
of experts for the proposal. (Kwon Decl. § 10(c), Exh. I.)

On May 5, 2010, defendant sent an email to an individual in the
PRC and stated that the following medical products were available in
the United States: heart valves (Edwards technology); heart stent
with drug-eluting (Cook Medical technology); PTCA and PTA ball ductus
bursae (believed to be Cook Medical technology). (Kwon Decl.

§ 10(d), Exh. J.)
On May 17, 2010, defendant sent an email to “President Zhang” in

China with a PPT written in Chinese attached. The PPT was similar to

4

 

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 10 of 23 Page ID #:1211

the “Transcatheter Valve Therapy” one he sent to Director Yang on
April 10, 2010, and referenced the minimally invasive delivered heart
valve competitors, specifically, Trade Secret #6 developed by Edwards
and the valves developed by Medtronic. Defendant stated this
technology was going to be “hot” in the next five years because
patients experience significant trauma with open-heart surgery and
that the minimally invasively delivered heart valves would extend
life. (Kwon Decl. § 10(e), Exh. K.)

On February 15, 2011, defendant sent an email to an individual
in the PRC stating that he did not like any of the investors from the
north because he “dreamt of living a relaxing life near Yangtze River
Delta.” (Kwon Decl. § 10(f), Exh. L.)

E. Defendant Left ev3/Covidien/Medtronic and Knowingly Took Its

Intellectual Property

 

On August 26, 2011, Edwards provided defendant a letter stating
it was hiring defendant at an annual salary of $110,000. (Sirimanne
Decl. § 5.)

Despite knowing that he was leaving ev3/Covidien/Medtronic,
defendant knowingly took its trade secrets. On September 30, 2011
(approximately one month after defendant was hired by Edwards) ,
defendant copied 48 documents belonging to ev3/Covidien/Medtronic
onto his personal laptop computer. (Kwon Decl. § 4(a), Exh. C.)
From October 14-15, 2011, defendant transferred 799 documents
belonging to ev3/Covidien/Medtronic to his personal laptop computer.
(Kwon Decl. § 4(b), Exh. C.) This was not a mistake or accident. It

was a willful and intentional act on defendant’s part.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 11o0f23 Page ID #:1212

F. Edwards Employment

 

On October 10, 2011, defendant signed an employment agreement
with Edwards acknowledging that: trade secrets were not to be

disclosed, all inventions were the property of Edwards, and trade

secrets were not be removed from Edwards’ premises. (Sirimanne Decl.
{ 6.) While at Edwards, defendant primarily worked on the delivery
system for Trade Secret #7. (Sirimanne Decl. { 9.)

Despite the employment agreement’s cautionary language,
defendant transferred Edwards’ documents to his personal laptop
computer and took them to the PRC. From November 25-26, 2011,
defendant placed 613 documents belonging to Edwards on his personal
laptop computer. (Kwon Decl. § 4(c), Exh. D.) From August 27, 2012
through September 1, 2012 (immediately prior to his travel to Peking,
China September 2-8, 2012), defendant placed 43 documents belonging
to Edwards on his personal laptop computer. (Kwon Decl. 4 4(d), Exh.
D.) Despite the fact that defendant repeatedly placed his employers’
confidential information on his personal laptop computer, he declined
to take any measures to protect it. (Kwon Decl. 6.)

G, Defendant Attempted to Develop and Manufacture ev3/Covidien/

 

Medtronic Technology, Including Trade Secret #1 in the PRC

On June 26, 2012, defendant sent an email with a patent
application to a PRC patent attorney stating that the application was
“for the forth (sic) patent.” Two attachments discussed a “minimally
invasive interventional thrombectomy system” or expandable tip
catheter (Trade Secret #1). Defendant sent a technical description
of the device, photographs, and schematics of prototypes of the
expandable-tip catheter that defendant helped develop at

ev3/Covidien/Medtronic. (Kwon Decl. § 10(g), Exh. N.)

6

 

 

 
10

11

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 12 of 23 Page ID #:1213

On June 29, 2012, defendant sent an email to “President Leng”
containing a business plan for a “minimally invasive interventional
cerebral apoplexy treatment device” (Trade Secret #1”) and asked that
President Leng “review and correct it.” The plan stated that 1.5
million patients die of stroke annually in the PRC. Defendant noted
that Western countries have developed an interventional embolectomy
(thrombectomy) method to treat acute stroke patients, one of which
was the Solitaire FR device of ev3. Defendant stated that the
Solitaire FR (referring to Trade Secret #4) did not protect against
smaller clots from peeling off from the main blood clot and causing
multiple clots. Defendant stated that he had developed a new
embolectomy system to address the problems in the Solitaire FR
device. In the plan, defendant stated that his team has designated
an unnamed intellectual property agency in Nanjing to apply for a PRC
intervention patent. Defendant stated that Shanghai Verby
Biotechnology Co. and its partners were in charge of marketing the
new product and have funding for the first phase of production.
Defendant estimated that the annual gross profits for his embolectomy
method would be 130 million RMB ($19 million at the December 31, 2012
exchange rate) in the first three years. (Kwon Decl. § 10(h), Exh.
O.)

On July 6, 2012, defendant sent an email to L.%. stating:

I really want to develop and manufacture in China the acute

blood clot retrieval device [Trade Secret #1 or #4] that

has been clinically used in the U.S. for 3 to 4 years.

There are close to 3 million stroke patients in China every

year, 70% of them have handicap residual-effect. It is a

large expense of social resources. Also, the government is

really rich these past few years, normally startup fund is

3 million, it is also highly efficient. I am more tempted

now. I will continue my field inspection in Nanjing in two
weeks.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 13 of 23 Page ID #:1214

(Kwon Decl. § 10(i), Exh. P.)

On July 15, 2012, LU sent a PRC patent attorney an email with
subject line “Intravascular stent with complex functions” (Trade
Secret #10) and stating the “attachment is a very important
application draft for our team.” The attachment was titled
“Technical Disclosure Writing Template” and listed the “Patent
Inventor” as defendant. The document contained a description of
Trade Secret #10, complete with proprietary pictures taken at
ev3/Covidien/Medtronic. (Kwon Decl. § 10(j), Exh. Q.)

On July 25, 2012, defendant sent an email to D.L. of MicroPort
Corporation stating, “Thank you MicroPort for taking care of me!

I myself very much would like to work closely with MicroPort. When
we become successful, I will be very willing to adopt your proposal
for swapping shares with MicroPort, thus allowing MicroPort to
ultimately lead this partnership company. I can assure you of that.”
(Kwon Decl. § 10(k), Exh. R.)

On July 30, 2012, defendant again sent an email to D.L. of
MicroPort Corporation in China stating,

Last week’s inventory listed out the product design,

intellectual property (all been applied for patent of

invention) and machining know-how that we are very familiar
with. . . . Personally, I very much need to rely on you and

MicroPort. Not only do I hope to get funding, human and

resources support from MicroPort, but I also look forward

to having your continuous long-term guidance on various

aspects. . . . Since this partnership company targets

cardio-cerebrovascular intervention devices, for the sake

of long-term development, it is a great choice to set up

the headquarters in Beijing. . .. If the animal test to be

conducted in early 2013 for the mechanical thrombectomy

system [believed to be “Trade Secret #1”] is good, our
technical team will be stationed in China very often to

fully support the clinical trial of mechanical thrombectomy

system, while beginning to research and develop other
products.

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 14 o0f 23 Page ID #:1215

(Kwon Decl. § 10(1), Exh. R.)

On September 2 and 3, 2012, defendant sent two emails to Z.L. in
China stating that he was traveling to Beijing and Nanjing, China and
asked for help obtaining the company name verification form, opening
a temporary bank account, and transferring money into that account.
(Kwon Decl. § 10(m), Exh. S.)

On September 7, 2012, defendant sent an email to F.W. stating
that the company business license was ready for pickup in 10 days.
Defendant stated that two companies including MicroPort Corporation
were interested in investing and that defendant proposed to sell 10-
15 percent of the company shares for such investment. (Kwon Decl.

{ 10(n), Exh. T.)

On October 19, 2012, defendant sent an email to LL.M. in China
asking for help on a financing application form. Defendant attached
a financing application form for the “mechanical thrombectomy system
for treatment of cerebral apoplexy” (Trade Secret #1). In the
application, defendant stated “[t]he largest competitor is U.S. ev3
Company. Its (sic) main product Solitaire FR mechanical thrombectomy
system [Trade Secret #4] has an absolute leading position.” For his
mechanical thrombectomy system, defendant estimated the company
profit at 70,000,000 RMB ($10.1 million USD) per year. (Kwon Decl.

{ 10(0), Exh. U.)

On October 23, 2012, defendant emailed K.H. a plan proposal for
a mechanical thrombectomy device (believed to be Trade Secret #1).
Defendant stated that he needed additional financing and asked that
Huang forward the plan to possible investors. In promoting his
product, defendant stated, “The product of my former employer, U.S.

ev3 company, has an absolute lead in the market. Director Miao used

9

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 15of 23 Page ID #:1216

over 50 sets of that product last year with a success rate of 90%.”
(Kwon Decl. § 10(p), Exh. V.)

On November 10, 2012, defendant attempted to get capital for his
fledgling medical device in the PRC by touting that he could make the
Solitaire device. In an email to K.H. in the PRC on seeking
additional investment capital, defendant wrote the following in
response to questions asked by K.H.:

Currently there are only three U.S. companies with
interventional medical device products on the market that
treat acute cerebral apoplexy. There are good friends of
ours in all three companies. I would even call them inside
agents. Basically, whatever the enemy has, we have, and
whatever the enemy doesn’t have, we still have. Up until
now, the Solitaire FR mechanical thrombectomy system made
by U.S. ev3 company still has the absolute lead. However,
the comprehensive function of the mechanical thrombectomy
system developed by our team matches up to the Solitaire
FR. Thus that risk is within manageable range.

 

 

 

 

(Kwon Decl. § 10(q), Exh. V. (emphases added) .)

H. Defendant Obtained Money from the PRC

 

Defendant started a business in the PRC and intended to
manufacture medical devices using Trade Secrets #1 through #5, and
#10 (developed by ev3) and Trade Secrets #6 through #9 (developed by
Edwards) . (Plea Agreement § 18.) In furtherance of his business,
defendant applied to the PRC government for funding designed to
attract technological talent from places such as the United States,
and was selected to receive approximately $2 million RMB (about
$328,000 USD) and free rent for a period of three years ina
laboratory in a technology park located in Nanjing Province in the
PRC. (Id.) The money and laboratory space was part of a program
sponsored by the PRC government to encourage scientists of Chinese
descent to return to the PRC with intellectual property to develop

biomedical technology in the PRC. (Id.) Defendant intended to

10

 

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 16 of 23 Page ID #:1217

financially benefit himself, his PRC company, and others unrelated to
the victims in stealing these trade secrets. (Id.) In doing so,
defendant's intent was to use the trade secrets to injure ev3 and
Edwards.

On November 16, 2012, defendant was in possession of Trade
Secrets #1 through #10 immediately prior boarding a plane to the PRC
and intended to take Trade Secrets #1 through #10 to the PRC. (Id.)
Defendant possessed Trade Secrets #1 through #10 belonging to both
ev3 and Edwards without authorization and with the intent to benefit
someone other than the trade secrets’ owners. (Id.) At the time he

possessed Trade Secrets #1 through #10, he intended to use them to

create competing products in the PRC. (Id.) Defendant intended and
knew that his actions would injure both ev3 and Edwards. (Id.)
I, Damages to the Victims

 

Actual loss to ev3 for the theft of Trade Secrets #1, #2, #3,
#4, #5, and #10 was over $200,000 USD. Actual loss to Edwards for

the theft of Trade Secrets #6, #7, #8 and #9 was over $200,000 USD.

 

 

(Id.)
IIL. GUIDELINE CALCULATIONS
A. PSR’s Offense Level Calculations
Base Offense Level : 6 U.S.S.G. § 2B1.1(a) (1)
Loss more than $400,000 : +12 U.S.S.G. § 2Bi.1(b) (1) (G)
Acceptance : -3
Total Offense Level : 15

For the reasons stated in the Government’s Objections to the
Presentence Report, the government disagrees with the PSR’s use of
the November 1, 2016 Guideline Manual. Based on a total offense

level of 15 and a criminal history category of I, the PSR recommended

11

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

of $4,000-$5,000,000.

A. The Parties’

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 17 of 23 Page ID #:1218

a guideline range of 18 to 24 months of imprisonment and a fine range

Offense Level Calculations

 

Base Offense Level

Loss more than $400,000
Acceptance

Total Offense Level

Consistent with the parties’

6 U.S.S.G. § 2B1.1(a) (1)

+14 U.S.S.G. § 2B1.1(b) (1) (H)
-3
17

stipulation in the plea agreement,

 

the the November 1, 2012 Guidelines Manual should be used. Based on

a total offense level of 17 and a criminal history category of I, the
government recommends a guideline range of 24 to 30 months of

imprisonment and a fine range of $5,000-$5,000,000.

B. Criminal History Calculation

 

The government agrees with the PSR that defendant is in criminal
history category I.

V. ANALYSIS OF THE 18 U.S.C. § 3553(a) FACTORS

 

The government believes that the objectives set forth in 18

U.S.C. § 3553(a) will be met by a low-end sentence of 27 months of

imprisonment, a three-year period of supervised release, a special

assessment of $600, and a fine of $5,000. This requested sentence is

at the mid-range of the guideline range.

A. Nature and Circumstances of the Offense

 

Defendant’s conduct was far-reaching and extraordinary, and

warrants a mid-range sentence. Defendant obtained a PhD in the

United States and three incredibly well-paying jobs earning upwards
of $110,000 per year. This was apparently insufficient to satisfy
defendant's greed, so he decided to steal from his employers.

Defendant appears to have begun planning these offenses while working

12

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 18 of 23 Page ID #:1219

for Cook Medical LLC. In 2008, he wrote to a medical device company
in China, stating, “I believe that I can bring several products of
high added technical value.” Defendant left Cook Medical LLC, taking
72 confidential documents with him.

Defendant then appears to have targeted Edwards. While working
for ev3/Covidien/Medtronic in 2010, defendant sent several emails
noting that the heart valve market in China was “hot” and
specifically stating that Edwards’ Trade Secret #6 was one of the
strongest competitors in the world. He sought employment at Edwards
in 2008 and again in 2011. After receiving the employment offer from
Edwards, defendant transferred over 800 ev3/Covidien/Medtronic
confidential documents to his personal laptop computer.

In the year he worked at Edwards, defendant received government
funding from the PRC and attempted to obtain additional private
funding for the product he was making using Trade Secrets #1 and 4.
The PRC was sufficiently impressed to provide defendant with $328,000
USD and free rent for three years in a laboratory in Nanjing
Province. Defendant estimated the profits for the product using
Trade Secrets #1 and 4 to be between $10 and $20 million USD.

The victim companies offered him employment and gave him access
to their most confidential information. Instead of being content
with a substantial salary, a comfortable life in Irvine, California,
and the opportunity to develop meaningful products that save people’s
lives, defendant violated the employee-employer relationship and
stole his employers’ information. Finally in addition to defendant's
own theft, defendant placed his employer’s and two former employers’
information at great risk of being stolen by nefarious actors in the

PRC, Defendant took the information to the PRC several times on his

13

 

 
10

11

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 19 of 23 Page ID #:1220

personal laptop computer without efforts to protect it through
encryption or security software. Defendant’s plans were thought out,
intentional, willful, and likely would have succeeded if not for the
intervention of the FBI.

B, History and Circumstances of the Defendant

 

Unlike most defendants sentenced in federal court, defendant was
given every opportunity to succeed. He was born into a loving and
well-to-do family in the PRC. He was smart, educated, and enjoyed
relatively good health. He lived the American dream, eventually
moving to Irvine, California, with his wife and two children, and
earned a very comfortable salary of over $100,000 USD per year.

He was also a trained engineer with a PhD, an expert in the R&D
of medical devices, and a businessman. He applied these skills to
advance his own self-interest to the detriment of his employers.
Defendant’s history and characteristics show that his conduct here
was the result of his deliberate and calculated actions over a
Significant number of years.

Cc. Seriousness of the Offense, Respect for the Law, Adequate

 

Deterrence, and Just Punishment

 

A significant term of imprisonment is necessary to promote
respect for the law, and to deter both defendant and others.
Defendant stole trade secrets from U.S. companies while defendant was
employed by them. As can be seen by defendant’s profit predictions,
the profit margin for such offenses in very high. In addition, the
PRC provides tremendous incentives to encourage individuals like
defendant to return to the PRC with intellectual property. The
recommended sentence is both just and commensurate with defendant's

conduct, and it will deter others who may contemplate doing the same.

14

 

 
10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24
25
26
27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 20 of 23 Page ID #:1221

D. Kinds of Sentences Available and Policy Considerations

 

For a single count of conviction for violating 18 U.S.C.

§ 1832, defendant may be sentenced to up to ten years in prison. A
sentence of approximately one quarter that length--27 months--is
warranted here.

The court shall impose a fine in all cases unless the defendant
establishes that he is unable to pay. U.S.S.G. § 5E1.2. In this
case, defendant has a total net worth of almost a half a million
dollars including substantial equity in a rental property. Some of
this money is likely to be used to pay restitution to the victim
companies; however, there appears to be money remaining. Defendant
claims liquidation of his rental property would result only in
$310,000, but this does not make sense as he reported the fair market
value as $595,000 and the mortgage balance to be $164,680. The
government notes that online databases estimate the property to have
a higher fair market value than $595,000 and the rental income
estimate to be $3,000. Defendant did not report rental income for
this property.

Until December 2017, defendant made approximately $10,000 per
month in income. The government’s recommended fine is at the low end
of the 2012 Guidelines. While the Court may fine defendant up to
$5,000,000, a fine of $5,000 is conservative, considering that
defendant expected to make $10-20 million from his offenses.

E. Need to Avoid Sentencing Disparity

 

A sentence of imprisonment of 27 months is, taking into account
the other factors and considerations set forth herein, likely to

avoid a disparity with other cases nationwide, particularly where the

15

 

 
10

il

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 21o0f 23 Page ID #:1222

total offense level is 17 and 27 months of imprisonment is the mid-
range of the resulting advisory Guidelines range. See United

States v. Becerril-Lopez, 541 F.3d 881, 895 (9th Cir. 2008)

 

(observing that sentences within the Guidelines range are unlikely to
create a disparity because “it represents the sentence that most
similarly situated defendants are likely to receive”).
VI. CONCLUSION

The government recommends that the Court find a total offense
level of 17, a criminal history category of I, and a guideline range
of 24-30 months of imprisonment. The government recommends a mid-
range sentence of 27 months of imprisonment, a three-year period of
supervised release, a special assessment of $600, and a low-end fine
of $5,000 ($10,000 if the Court uses the 2018 Guidelines Manual).
Dated: January 14, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division

Mork Sober

MARK TAKLA
JENNIE LL. WANG
Assistant United States Attorney

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

16

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19 Page 22 of 23 Page ID #:1223

CERTIFICATE OF SERVICE

 

I, Stephanie Ascencio, declare:

That I am a citizen of the United States and a resident of or
employed in Orange County, California; that my business address is
the Office of United States Attorney, 411 West 4t® Street, Suite
8000, Santa Ana, California 92701; that I am over the age of 18; and
that I am not a party to the above-titled action;

That I am employed by the United States Attorney for the
Central District of California, who is a member of the Bar of the
United States District Court for the Central District of California,

at whose direction I served a copy of: GOVERNMENT’S SENTENCING

POSITION

[] Placed in a closed envelope Placed in a sealed envelope
for collection and inter- for collection and mailing via
office delivery, addressed as United States mail, addressed
follows: as follows: SEE ATTACHED

[] By hand delivery, addressed as [J By email delivery, as follows:
follows:

[] By messenger, as follows: Cl By Federal Express, as

follows:

This Certificate is executed on January 15, 2019, in Santa Ana,
California. I certify under penalty of perjury that the foregoing

is true and correct.

 

Legal Assistant

 

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a7

28

 

Case 8:12-cr-00277-AG Document 200 Filed 01/15/19

ATTACHMENT

DANIEL B. OLMOS

NOLAN BARTON BRADFORD AND OLMOS LLP
600 UNIVERSITY AVE.

PALO ALTO, CA 94301

BUNICE HABIG - USPO

U.S. PROBATION OFFICE

411 WEST 47 STREET, SUITE 4170
SANTA ANA, CA 92701

Page 23 of 23 Page ID #:1224

 

 
